DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on July 22, 2022.  No claims have been amended, added or cancelled.  Claims 1-3, 5-19 and 21-36 are pending in the application.  Claims 15-19 and 21-36 have been withdrawn as being directed to a non-elected invention.  

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on April 20, 2022 is acknowledged.  The traversal is on the grounds that applicant has amended claim 1 to recite an apparatus reciting additional features that together define a single general inventive concept or special technical feature, which is not disclosed in Herzog.  Additionally, Claim 18 has been amended to essentially include the features added to claim 1 in a method format. In view of these amendments, each of group II, claims 15-17, group III, Claims 18-33, Group IV, Claims 34-35 and Group V, Claim 36, includes all the limitations of apparatus of Claim 1, so as to include  single general inventive concept distinguishing these claims over the cited art.  This is not found persuasive because the special technical feature of: “an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: a desublimation means comprising a surface onto which desublimation of the target compound occurs; an inlet through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means; a target compound recovery region; an outlet through which the target compound leaves the target compound recovery region; and a cooling means that cools the desublimation means; a desublimation region; wherein the desublimation means comprises a continuous path that passes through the cooling means, the desublimation region, and the target compound recovery region and wherein the desublimation means is movable such that the surface continuously circulates between the cooling means and the target compound recovery region, along the path, wherein the desublimation region is an isolated section of the path of the desublimation means, wherein the cooling means cools the desublimation means such that the temperature of the desublimation means in the desublimation region is lower than that in the target compound recovery region, and wherein the flow of gas is in the opposite direction to the direction of movement of the desublimation means. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Herzog et al. (US Pat. No. 5,307,638, hereinafter Herzog). Herzog discloses an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means (#4) comprising a surface onto which desublimation of the target compound occurs (see figure 1 below and column 2, lines 14-19); 
an inlet (#2) through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means (#4) (see figure 1 below and column 2, lines 14-19); 
a target compound recovery region (lower part of #1 just above funnel-like perforated plate #5) (see figure 1 below); 
an outlet (#15) through which the target compound leaves the target compound recovery region (see figure 1 below and column 2, lines 14-39); 
a cooling means (#10) that cools the desublimation means (#4) (see figure 1 below and column 2, lines 43-60); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#4) comprises a continuous path (#1, #5, #6, #7, #8, #9) that passes through the cooling means (#10), the desublimation region (#1), and the target compound recovery region, and wherein the desublimation means (#4) is movable such that the surface continuously circulates between the cooling means (#10) and the target compound recovery region, along the path (see figure 1 and column 2, lines 14-39)  
wherein the desublimation region (#1) is an isolated section of the path (#1, #5, #6, #7, #8, #9) of the desublimation means (#4) (see figure 1 below), 
wherein the cooling means (#10) cools the desublimation means (#4) such that the temperature of the desublimation means (#4) in the desublimation region is lower than that in the target compound recovery region (see figure 1 below and column 2, line 61 to column 3, line 12; Herzog discloses “…in this process, the waste gas cools off on the shaped objects #4, i.e. desublimation means, to such an extent that the solvents freeze out.  The solvent ice reaches the lower section of the shaped-object reservoir #1 with the shaped objects and melt, since the temperatures are higher there, i.e. temperature in the desublimation region is lower than in the target compound recovery region.”), and 
wherein the flow of gas is in the opposite direction of movement of the desublimation means (#4) (see figure 1 below and column 2, lines 61-66).

    PNG
    media_image1.png
    604
    533
    media_image1.png
    Greyscale

In view of this, the argument is not considered persuasive and the requirement is still deemed proper and is therefore made FINAL.  
Claim 15-36 have been withdrawn from consideration as being directed to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Paragraph [0059] of published specification discloses that: “The cooling means may comprise a heat exchanger.”
	Paragraph [0065] of published specification discloses that: “The secondary cooling means may be a heat exchanger.”
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “desublimation means, wherein the desublimation means comprises a continuous path that passes through the cooling means…” in claims 1-3, 6-8 and 10-11. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Herzog et al. (US Pat. No. 5,307,638, hereinafter Herzog).
In regards to Claim 1, Herzog discloses an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means (#4) comprising a surface onto which desublimation of the target compound occurs (see figure 1 below and column 2, lines 14-19); 
an inlet (#2) through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means (#4) (see figure 1 below and column 2, lines 14-19); 
a target compound recovery region (lower part of #1 just above funnel-like perforated plate #5)  (see figure 1 below); 
an outlet (#15) through which the target compound leaves the target compound recovery region (see figure 1 below and column 2, lines 14-39); 
a cooling means (#10) that cools the desublimation means (#4) (see figure 1 below and column 2, lines 43-60); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#4) comprises a continuous path (#1, #5, #6, #7, #8, #9) that passes through the cooling means (#10), the desublimation region (#1), and the target compound recovery region, and wherein the desublimation means (#4) is movable such that the surface continuously circulates between the cooling means (#10) and the target compound recovery region, along the path (see figure 1 and column 2, lines 14-39)  
wherein the desublimation region (#1) is an isolated section of the path (#1, #5, #6, #7, #8, #9) of the desublimation means (#4) (see figure 1 below), 
wherein the cooling means (#10) cools the desublimation means (#4) such that the temperature of the desublimation means (#4) in the desublimation region is lower than that in the target compound recovery region (see figure 1 below and column 2, line 61 to column 3, line 12; Herzog discloses “…in this process, the waste gas cools off on the shaped objects #4, i.e. desublimation means, to such an extent that the solvents freeze out.  The solvent ice reaches the lower section of the shaped-object reservoir #1 with the shaped objects and melt, since the temperatures are higher there, i.e. temperature in the desublimation region is lower than in the target compound recovery region.”), and 
wherein the flow of gas is in the opposite direction of movement of the desublimation means (#4) (see figure 1 below and column 2, lines 61-66).

    PNG
    media_image1.png
    604
    533
    media_image1.png
    Greyscale

	In regards to Claims 2-3, Herzog discloses wherein the desublimation means (#4) comprises a granular material, wherein the granular material comprises a plurality of balls, wherein the balls are ceramic or metallic (see figure 1 and column 1, lines 30-34).
	In regards to Claim 5, Herzog discloses further comprising an outlet  (#14) through which a second gas mixture leaves the apparatus (see figure 1 and column 3, lines 6-14).
In regards to Claim 6, Herzog discloses wherein the outlet extends from the path of the desublimation means at a location such that at least part of the second gas mixture is removed from the path before it reaches the cooling means (see figure 1 and column 3, lines 6-14; Herzog discloses that naturally, the cold, purified waste gas can also be directly removed through the connection 3 without utilizing its coldness in the heat exchanger (#10).  This is considered equivalent to wherein the outlet extends from the path of the desublimation means at a location such that at least part of the second gas mixture is removed from the path before it reaches the cooling means, as claimed by the applicant.).
In regards to Claim 7, Herzog discloses wherein the second gas mixture is used to lower the temperature of the desublimation means once it has been removed from the apparatus (see figure 1 and column 3, lines 6-14; Herzog discloses the shaped objects #4, i.e. desublimation means, warmed up by the waste-gas flow pass through the transfer lock 6 and through the removal tube #7 and move back to the conveying device #8, while the cold, purified waste gas passes through the connection #3, the cooling surface #13 (cooling means #10 having cooling surface #13) and the connection #14 on its way out of the device. This is considered equivalent to wherein the second gas mixture is used to lower the temperature of the desublimation means once it has been removed from the apparatus, as claimed by the applicant.).
In regards to Claim 9, Herzog discloses wherein the second gas mixture is used in the cooling means (cooling means #10 having cooling surface #13) and/or wherein it is used in a secondary cooling means (see figure 1 and column 3, lines 6-14).
In regards to Claim 10, Herzog discloses wherein the cooling means (cooling means #10 having cooling surface #13) comprises a heat exchanger and/or directly contacting the desublimation means with a cooled gas (see figure 1 and column 3, lines 6-14). 
	In regards to Claim 12, Herzog discloses wherein the conditions of the target compound recovery region are such that the target compound leaves the target compound recovery region as a liquid (see figure 1 and column 2, line 68 to column 3, line 6; Herzog discloses the solvent ice reaches the lower section, i.e. target compound recovery region, of the shaped-object reservoir #1 together with the shaped objects and melts, since the temperatures are higher there.  The melted ice drips down together with the condensate which has formed in the lower section of the device and is then carried off to the outside of through the drain #15, i.e. outlet through which the target compound leaves the target compound recovery region.  Therefore, it is asserted, absent evidence to the contrary, that the conditions of the target recovery region are such that the target compound leaves the target compound recovery region as a liquid, as claimed by the applicant.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog.
	In regards to Claim 13, Herzog discloses the apparatus as recited in claim 1.  Although Herzog is silent in regards to wherein the pressure and temperature of the target compound recovery region is maintained at levels at which the target compound is liquid, Herzog clearly discloses that the temperature in the target recovery region is one such that the target compound leaving the target compound recovery region is liquid.  Further, Herzog discloses a substantially the same apparatus and having a similar target recovery region, as claimed by the applicant.  Therefore, it is within one skilled in the art to maintain the temperature and pressure within the target compound recovery region at optimum values or levels, in order to obtain a desired end-result through routine experimentation, such as for maintaining the target compound in liquid state, as it has been held that the optimization of a result-effective variable is within one skilled in the art and is considered prima facie obvious.  See MPEP 2144.05.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog in view of Baxter et al. (US Pat. Pub. No. 2012/0153514, hereinafter Baxter).
	In regards to Claim 8, Herzog discloses the apparatus as recited in claim 1, but fails to disclose wherein the second gas mixture is expanded or its pressure is reduced before it is used to lower the temperature of the desublimation means. 
	However, Baxter teaches a system (#800) for desubliming condensable vapors such as carbon dioxide, i.e. target compound, in a process stream.  The separation process is carried out in a direct contact heat exchanger (DCHE), in which a process stream comprising condensable vapors and light gases come in direct contact with a non-volatile heat exchange liquid (NVHEL), i.e. desublimation means, to cool the process stream and cause the condensable vapors to desublimate and form a separated light-gas stream (see paragraph [0008]).  The separated light-gas stream (#824), i.e. second gas mixture, is used as coolant in a recuperative recirculating heat exchanger (#840) to cool a recirculating non-volatile heat exchange liquid (NVHEL) (#819).  The system (#800) includes a compressor (#802) that pressurizes process stream (#812) and the pressure in process stream (#812) is utilized downstream from a direct contact heat exchanger (DCHE), i.e. desublimation region, in an expansion process that cools the light-gas stream (#824), i.e. second gas mixture, to a temperature suitable for use in the recuperating recirculating heat exchanger (RHE). The expansion process utilizes an expander (#804) downstream from the vessel (#816). The cold separated light-gas stream (#824) is expanded to a temperature below the temperature in the RHE (#840). The lower temperature of expanded light-gas stream (#824a) allows stream (#824a) to be used as the coolant in the RHE (#840). The expansion process may be used to avoid the need to use an external refrigeration unit (see paragraphs [0070]-[0071]).
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Herzog by having the second gas mixture to be expanded or its pressure reduced before it is used to lower the temperature of the desublimation means, as claimed by the applicant, with a reasonable expectation of success, as Baxter teaches a system for desubliming condensable vapors such as carbon dioxide, i.e. target compound, in a process stream, wherein the separation process is carried out in a direct contact heat exchanger in which a process stream comprising condensable vapors and light gases come in direct contact with a non-volatile heat exchange liquid, i.e. desublimation means, to cool the process stream and cause the condensable vapors to desublimate and form a separated light-gas stream, whereby the separated light-gas stream, i.e. second gas mixture, is used as coolant in a recuperative recirculating heat exchanger to cool a recirculating non-volatile heat exchange liquid, i.e. desublimation means, wherein the system an expander which carries out an expansion process that cools the light-gas stream, i.e. second gas mixture, to a temperature suitable for use in the recuperating recirculating heat exchanger (RHE) and the lower temperature of expanded light-gas stream allows the stream to be used as the coolant in the RHE, thereby effectively avoiding the need to use an external refrigeration unit (see paragraphs [0070]-[0071]).
	In regards to Claim 14, Herzog discloses the apparatus as recited in claim 1, but fails to disclose a water removal region in which water is removed from the first gas mixture.
	However, Baxter teaches a system (#800) for desubliming condensable vapors such as carbon dioxide, i.e. target compound, in a process stream.  The separation process is carried out in a direct contact heat exchanger (DCHE), in which a process stream comprising condensable vapors and light gases come in direct contact with a non-volatile heat exchange liquid (NVHEL), i.e. desublimation means, to cool the process stream and cause the condensable vapors to desublimate and form a separated light-gas stream (see paragraph [0008]).  Prior to introducing the process stream into the vessel, the process stream is typically cooled and in the initial cooling process, the process stream can be dried to remove water (see paragraph [0019]).
	 It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Herzog by having a water removal region in which water is removed from the first gas mixture, as claimed by the applicant, with a reasonable expectation of success, as Baxter teaches a system for desubliming condensable vapors such as carbon dioxide, i.e. target compound, in a process stream , wherein the separation process is carried out in a direct contact heat exchanger (DCHE), in which a process stream comprising condensable vapors and light gases come in direct contact with a non-volatile heat exchange liquid (NVHEL), i.e. desublimation means, to cool the process stream and cause the condensable vapors to desublimate and form a separated light-gas stream, whereby prior to introducing the process stream into the vessel, the process stream is typically cooled and in the initial cooling process, the process stream can be dried to remove water, thereby minimizing the amount of water impurities within the system (see paragraphs [0019] and [0050]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog in view of Steigman, F. (US Pat. No. 4,769,054, hereinafter Steigman).
In regards to Claim 11, Herzog discloses the apparatus as recited in claim 1, but fails to disclose wherein the desublimation means comprises a secondary path that provides additional cooled desublimation means to a point on the path of the desublimation means after the desublimation means has circulated through the cooling means. 
However, Steigman teaches an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means comprising a surface (#24 chilled liquid inside spray tower #10) onto which desublimation of the target compound occurs (see figure 1 and column 6, lines 22-31); 
an inlet (process gas #32 in) through which the first gas mixture (#32) enters the apparatus such that it comes into contact with the surface of the desublimation means (#24, #12 pool is formed comprising slurry of contacting liquid and frozen vapor) (see figure 1 and column 6, lines 22-31); 
a target compound recovery region (#16 separator) (see figure 1 and column 6, lines 47-53); 
an outlet (#40 solidified volatiles stream) through which the target compound leaves the target compound recovery region (#16 separator) (see figure 1 and column 6, lines 47-51); 
a cooling means (#14 coil with liquid cryogen #20) that cools the desublimation means (#24, #12) (see figure 1 and column 6, lines 31-44); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#24) comprises a continuous path that passes through the cooling means (#14), the desublimation region (#10), and the target compound recovery region (#16), and wherein the desublimation means (#24) is movable such that the surface continuously circulates between the cooling means (#14) and the target compound recovery region (#16), along the path (see figure 1 and column 6, lines 22-56),
wherein the desublimation region (#10) is an isolated section of the path of the desublimation means (#24) (see figure 1), 
wherein the cooling means (#14) cools the desublimation means (#24), and wherein the flow of gas is in the opposite direction of movement of the desublimation means (#24) (see figure 1 and column 6, lines 22-31; Steigman discloses wherein process gas #32 containing the warm melting point vapor is fed into the spray tower 10, wherein it is directly contacted by chilled liquid #24 impinged upon the process gas from the spray nozzles #30 in counter-current flow.).
Steigman further discloses wherein the desublimation means (#24) comprises a secondary path that provides additional cooled desublimation means (chilled liquid makeup) to a point on the path of the desublimation means (#24) after the desublimation means (#24) has circulated through the cooling means (#14) (see column 8, lines 14-17; Steigman discloses a contacting liquid level control system is required for continuous operation to replace contacting chilled liquid lost with the separated solidified warm melting point vapors #40).
It would have been obvious by one of ordinary skill in the art to before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Herzog by further having the desublimation means to further comprise a secondary path that provides additional cooled desublimation means to a point on the path of the desublimation means after the desublimation means has circulated through the cooling means, as claimed by the applicant, with a reasonable expectation of success, as Steigman teaches a contacting liquid level control system for maintaining continuous operation to replace contacting chilled liquid lost with the separated solidified warm melting point vapors, in order to maintain continuous process efficiency and avoid unnecessary maintenance interventions (see column 8, lines 14-17).

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection has been made above under a different interpretation of the previously applied references. Therefore, the arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759